Spring, J.:
The plaintiffs owned land in the county of Lewis containing mica and which they desired mined. On the 11th day of September, 1907, they leased and granted to the defendants these premises for the term of ten years for the purpose of mining and operating for mica. The instrument contained the following provision: “ In consideration hereof, the said parties of the second part promise and agree to pay to the said parties of the first part for each and every ton of mica taken from said premises the sum of ten (10) per cent, of the market price or value thereof at the dump. * * * And it is further agreed, and this lease is made upon the condition that the minimum price to be paid to the parties of the first part by the second parties shall be not less than two hundred dollars ($200) for the first year, beginning three months from the date hereof, and five hundred dollars ($500) for the second year thereafter, and seven hundred dollars ($700) for each and every year thereafter. And said second parties further agree to make such first payment on the 11th day of December, 1907, and the payments hereunder at the expiration of each and every month thereafter.”
The instrument further provided that the lessors were to have the privilege at any time of examining the books of the lessees, and copies of the way bills for the freight shipped and of the invoices were also to be furnished them.
In April, 1908, the plaintiffs commenced this action at law to recover the sum of $200, claiming that such sum constituted the first payment and matured on the lltli day of December, 1907. The defendants contend that it had not matured when the action was commenced, and I think that contention is correct.
While the construction of the agreement is not free from doubt, it seems to me that the $200 had not matured when the action was commenced in April, 1908. The rental for the lease was to be ten *818per cent of the market price or value of every ton of mica mined. In order that the lessees should be certain of receiving some compensation for the lease of their lands, it was agreed that they should be paid for the first year, which was to commence three months from the date of the lease, not less than $200, and the minimum sum was increased in the subsequent years. By the terms of the lease, as I construe it, the lessees were to commence paying the ten per cent on the lltli day of December, 1907, which had already been designated as the time when the first year was to commence, so far as payments were concerned. After the first payment the ten per cent was to be paid at the expiration of each and every month thereafter, and if at the end of the year the $200 minimum price had not been paid whatever deficiency there was should be due.
It seems to me that this gives a fair construction to the entire instrument. The keynote of the obligations assumed by the lessees is to pay ten per cent of the mica mined, and which is to be paid in monthly payments, the first of which is to become due on the lltli of December, 1907. If for any reason the ten per cent fails to reach the sum of $200 for the first year, then the deficiency is to be paid to the lessors, but this deficiency cannot be ascertained until the end of the paying year.
It is evident that the parties anticipated a large revenue from the mica. The ten per cent of the value of this product was expected to be the compensation to the plaintiffs, and the fixed payments, or any part of them, were not to be paid until the necessity for so doing was determined at the end of the year.
It is said that no mica has been mined. The action was commenced in April, 1908, and the defendants had several months in which they might realize from the mining the $200 of rent, which they were certainly obliged to pay.
The judgment should be reversed, with costs.
All concurred, except McLennan, P. J., and Robson, J., who dissented in an opinion by McLennan, P. J.